Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “the controlling means”, “the applying means”, “the managing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of applicant’s disclosure fails to disclose the structure or acts that correspond to the “the controlling means”, “the applying means” and the “managing means.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pai et al. – hereinafter Pai (US 2019/0349268).

As per claim 1, Pai discloses a communication device which operates as an application node which executes one or a plurality of applications, the device comprising: 
a communication unit that executes communication with another logical node; and a  ([0053]; The BNG 100 then adds the SR header to the packet (block 525) and forwards the packet (with the SR header added) to the next node identified by the SR header (block 530), which in this example is service-node-1. Service-node 1 receives the packet (block 535) and pops the label (corresponding to itself) (block 540). Service-node-1 then identifies the flow (block 545) and applies its service (block 550). Service-node-1 then forwards the packet to the next node identified by the SR header (block 555)
control unit that controls communication by the communication unit, ([0037]; The AAA server 240 is communicatively coupled to a policy and charging rules function (PCRF) 250. The PCRF 250 is configured to determine policy rules in the network 200. The PCRF 250 is communicatively coupled to a software defined networking (SDN) controller 260. The SDN controller 260 is communicatively coupled to the VxLAN switch 270. The SDN controller 260 is configured to program the forwarding behavior of the network devices in its domain (e.g., the VxLAN switch 270 and the service nodes 220).)
wherein the another logical node is a node which is applied with application function chaining (AFC) in which, in transmission/reception of an application message with the application node as a transmission source or a transmission destination, ([0052] FIG. 5 is a flow diagram illustrating operations for performing dynamic service chaining for upstream traffic,[0053]; The next service node and any subsequent service nodes may perform a similar process to that performed by service-node-1 (e.g., similar to the operations of blocks 510-530). When the last service node (e.g., service-node-N) in the chain receives the packet (block 565), it pops the label (block 570), identifies the flow (block 575), and applies its service (block 580). The last service node then forwards the packet out of the SR domain and towards the Internet (block 585).)
one or a plurality of application functions act on the application message midway along a path of the transmission/reception, and the control unit causes the communication unit to transmit, to the another logical node, a message according to a publishing/subscription model in order to transmit and receive the application message on which the one or the plurality of application functions act. ([0053]; The subscriber device 210 transmits a packet to the BNG 100 (block 505). The BNG 100 receives the packet (block 510) and determines the subscriber circuit for the subscriber based on the source IP address of the packet (block 515). The BNG 100 then determines the SR header for the subscriber (block 520). The BNG 100 then adds the SR header to the packet (block 525) and forwards the packet (with the SR header added) to the next node identified by the SR header (block 530) … The next service node and any subsequent service nodes may perform a similar process to that performed by service-node-1 (e.g., similar to the operations of blocks 510-530). When the last service node (e.g., service-node-N) in the chain receives the packet (block 565), it pops the label (block 570), identifies the flow (block 575), and applies its service (block 580).)

As per claim 2, Pai discloses the communication device according to claim 1, wherein the control unit causes the communication unit to transmit the message by a publishing request packet to the another logical node positioned at a subsequent stage of the application node in a case where an application serving as a transmission source of the application message operates in the application node, and causes the communication unit to receive the message by a subscription request packet from the another logical node positioned at a preceding stage of the application node in a case where an application serving as a transmission destination of the application message operates in the application node. ([0052] FIG. 5 is a flow diagram illustrating operations for performing dynamic service chaining for upstream traffic,[0053]; The next service node and any subsequent service nodes may perform a similar process to that performed by service-node-1 (e.g., similar to the operations of blocks 510-530). When the last service node (e.g., service-node-N) in the chain receives the packet (block 565), it pops the label (block 570), identifies the flow (block 575), and applies its service (block 580). The last service node then forwards the packet out of the SR domain and towards the Internet (block 585).)

As per claim 4, Pai discloses a communication device which operates as a logical node, the device comprising: 
a communication unit that executes communication with an application node which executes one or a plurality of applications; and ([0053]; The BNG 100 then adds the SR header to the packet (block 525) and forwards the packet (with the SR header added) to the next node identified by the SR header (block 530), which in this example is service-node-1. Service-node 1 receives the packet (block 535) and pops the label (corresponding to itself) (block 540). Service-node-1 then identifies the flow (block 545) and applies its service (block 550). Service-node-1 then forwards the packet to the next node identified by the SR header (block 555)
a control unit that applies application function chaining (AFC) in which one or a plurality of application functions act on an application message midway along a path of transmission/reception of the application message with the application node as a transmission source or a transmission destination, ([0037]; The AAA server 240 is communicatively coupled to a policy and charging rules function (PCRF) 250. The PCRF 250 is configured to determine policy rules in the network 200. The PCRF 250 is communicatively coupled to a software defined networking (SDN) controller 260. The SDN controller 260 is communicatively coupled to the VxLAN switch 270. The SDN controller 260 is configured to program the forwarding behavior of the network devices in its domain (e.g., the VxLAN switch 270 and the service nodes 220); [0053]; The subscriber device 210 transmits a packet to the BNG 100 (block 505). The BNG 100 receives the packet (block 510) and determines the subscriber circuit for the subscriber based on the source IP address of the packet (block 515).)
wherein in a case where the application function acts on the application message with the application node as the transmission source or the transmission destination, the control unit causes the communication unit to receive all of one or a plurality of packets configuring the application message and then causes the application function to act in units of the one or the plurality of packets configuring the application message. ([0038] Once the subscriber is authenticated, the PCRF 250 causes the SDN controller 260 to program the VxLAN switch 270 to forward data packets belonging to the subscriber to the appropriate service nodes 220. When the BNG 100 receives a data packet belonging to the subscriber in the upstream direction (e.g., from subscriber device 210 towards Internet), the BNG 100 adds a VxLAN header with a VxLAN network identifier (VNI) to the data packet and forwards the data packet to the VxLAN switch 270 (e.g., via VxLAN tunnel 275A). The VxLAN switch 270 forwards the data packet to the appropriate service nodes 220 via the appropriate VxLAN tunnels 275, as programmed by the SDN controller 260)

As per claim 8, Pai discloses a communication device which operates as an application node which executes one or a plurality of applications, the device comprising: 
a communication unit that executes communication with another management node; and ([0005];  A method is performed by a network device functioning as a Broadband Network Gateway (BNG) to enable dynamic service chaining for subscribers. The method includes receiving a first sign of life packet from a subscriber device associated with a subscriber, transmitting, to an authentication, authorization, and accounting (AAA) server)
a control unit that controls communication by the communication unit, wherein the another management node is a node which manages application function chaining (AFC) in which one or a plurality of application functions act on an application message midway along a path of transmission/reception of the application message with an own application node or another application node as a transmission source or a transmission destination, and ([0037]; The AAA server 240 is communicatively coupled to a policy and charging rules function (PCRF) 250. The PCRF 250 is configured to determine policy rules in the network 200. The PCRF 250 is communicatively coupled to a software defined networking (SDN) controller 260. The SDN controller 260 is communicatively coupled to the VxLAN switch 270. The SDN controller 260 is configured to program the forwarding behavior of the network devices in its domain (e.g., the VxLAN switch 270 and the service nodes 220); [0085]; In one embodiment, the network controller 978 may include a dynamic service chaining component 981 that when executed by the network controller 978, causes the network controller 978 to perform operations of one or more embodiments described herein above.)
a logical node to which the AFC is applied, and in case of a creator who has created, via the another management node, a node in which the own application node exists in the path of the transmission/reception and to which the AFC is applied,  ([0071] The instantiation of the one or more sets of one or more applications 964A-R, as well as virtualization if implemented, are collectively referred to as software instance(s) 952. Each set of applications 964A-R, corresponding virtualization construct (e.g., instance 962A-R) if implemented, and that part of the hardware 940 that executes them (be it hardware dedicated to that execution and/or time slices of hardware temporally shared), forms a separate virtual network element(s) 960A-R.)
the control unit generates a packet which grants an authority to use the logical node applied with the AFC to the another application node serving as the transmission source or the transmission destination of the application message and causes the communication unit to transmit the packet.([0034]; If the subscriber is successfully authenticated, the route processor 110 receives the list of authorized services for the subscriber from the AAA server (e.g., as part of a subscriber record), allocates an Internet Protocol (IP) address for the subscriber by contacting a Dynamic Host Configuration Protocol (DHCP) server, creates the subscriber circuit 170 on the line card 120, adds a demux entry for the subscriber in the subscriber demux 165, and installs the forwarding execution units 175A-Z.)

As per claim 9, please see the discussion under claim 1 as similar logic applies.

As per claim 10, please see the discussion under claim 4 as similar logic applies.

As per claim 12, please see the discussion under claim 8 as similar logic applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. – hereinafter Pai (US 2019/0349268) in view of Sif et al. – hereinafter Sif (US 2015/0063166)

As per claim 3, Pai discloses the communication device according to claim 1, wherein the control unit causes the communication unit to transmit the application message to the another logical node positioned at a subsequent stage of the application node 
in a case where an application serving as a transmission source of the application message operates in the application node, and causes the communication unit to receive the message from the another logical node positioned at a preceding stage of the application node by using a GET method in the HTTP communication in a case where an application serving as a transmission destination of the application message operates in the application node. ([0052] FIG. 5 is a flow diagram illustrating operations for performing dynamic service chaining for upstream traffic,[0053]; The next service node and any subsequent service nodes may perform a similar process to that performed by service-node-1 (e.g., similar to the operations of blocks 510-530). When the last service node (e.g., service-node-N) in the chain receives the packet (block 565), it pops the label (block 570), identifies the flow (block 575), and applies its service (block 580). The last service node then forwards the packet out of the SR domain and towards the Internet (block 585).)
Pai fails to disclose using a POST method in a hypertext transfer protocol (HTTP) communication.
Sif discloses using a POST method in a hypertext transfer protocol (HTTP) communication.  ([0163]; The plug-ins communicate with the Neutron and/or the underlying infrastructure directly to facilitate packet forwarding being consistent with the logical model. A plug-in may perform these operations asynchronously, so when an API client modifies the logical model using HTTP POST, PUT, or DELETE, the API call may return prior to the plug-in performing modifications to the underlying virtual and/or physical switching devices.)
It would have been obvious before the effective filing date of the invention for the teachings of Pai to be modified so that the BNG communicates with the service nodes using a HTTP POST as the teachings are combinable in that the AAA server allocates an IP address to the subscriber as both use the IP protocol to communicate.  This would have yielded results of  allowing the mobile network, the services and applications layers to exchange state, service level agreement (SLA), resources, and other information dynamically. (Sif, [0004])
Claims 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al. – hereinafter Pai (US 2019/0349268) in view of Tavanier et al. – hereinafter Tavanier (US 11,349,729)

As per claim 5, Pai discloses a communication device which operates as a management node, the device comprising:
 a communication unit that executes communication with an accounting node in association with transmission and reception of an application message with an application node which executes one or a plurality of applications as a transmission source or a transmission destination; and  message with an application node which executes one or a plurality of applications as a transmission source or a transmission destination; and  ([0005]; The method includes receiving a first sign of life packet from a subscriber device associated with a subscriber, transmitting, to an authentication, authorization, and accounting (AAA) server, a request to authenticate the subscriber in response to receiving the first sign of life packet from the subscriber device associated with the subscriber, receiving information pertaining to a service chain associated with the subscriber upon successful authentication of the subscriber by the AAA server, 0058] The BNG 100 may then transmit an ACCT_START message to the AAA server 240 to start accounting for the subscriber. In response, the AAA server 240 transmits an ACCT_START message to the PCRF 250 (or broadband service controller (BBSC)).)
a control unit that manages another logical node, wherein the another logical node is a logical node which controls the communication by the communication unit and is applied with application function chaining (AFC) in which one or a plurality of application functions act on the application message midway along a path of transmission/reception of the application message with the application node as the transmission source or the transmission destination, and  ([0037]; The AAA server 240 is communicatively coupled to a policy and charging rules function (PCRF) 250. The PCRF 250 is configured to determine policy rules in the network 200. The PCRF 250 is communicatively coupled to a software defined networking (SDN) controller 260. The SDN controller 260 is communicatively coupled to the VxLAN switch 270. The SDN controller 260 is configured to program the forwarding behavior of the network devices in its domain (e.g., the VxLAN switch 270 and the service nodes 220); [0053]; The subscriber device 210 transmits a packet to the BNG 100 (block 505). The BNG 100 receives the packet (block 510) and determines the subscriber circuit for the subscriber based on the source IP address of the packet (block 515).)
in a case where the application function is caused to act on the application message with the application node as the transmission source or the transmission destination, the control unit generates a packet used to cause the application function to act and causes the communication unit to transmit the packet to the accounting node. ([0005]; The method includes receiving a first sign of life packet from a subscriber device associated with a subscriber, transmitting, to an authentication, authorization, and accounting (AAA) server, a request to authenticate the subscriber in response to receiving the first sign of life packet from the subscriber device associated with the subscriber, receiving information pertaining to a service chain associated with the subscriber upon successful authentication of the subscriber by the AAA server)
Pai fails to disclose a packet indicating a resource.  
Tavanier discloses a packet indicating a resource.  (Col 6 lines 36-59;  the amount of conditionally allocated network resources may be equal to the number of network resources specified in the indirect part of the service request, possibly subject to availability; Col 12 lines 39-55; The Resource Allocation System (RAS) 115 is configured to handle service requests, such as SFC (Service Function Chain) requests 120 from clients 110, for example application providers. The RAS 115 is responsible for allocating elements of the service requests to physical infrastructure, for example mapping virtual network functions (VNFs) onto virtual machines (VMs) on server hardware, and VNF links to network paths, as well as instructing appropriate control infrastructure to deploy service components on allocated resources.)
It would have been obvious before the effective filing date of the invention for the teachings of Pai to be modified so that the packet specified a number of resources used for resource allocation.  This would have yielded predicable results of efficiently utilizing network resources.
	
As per claim 6, Pai / Tavanier disclose the communication device according to claim 5.  Pai discloses wherein the control unit causes the communication unit to transmit a packet indicating a resource used to cause the application function to act toward a server device operating as the accounting node which executes accounting of a user of an application operating in the application node serving as the transmission source or the transmission destination. ([0005];  A method is performed by a network device functioning as a Broadband Network Gateway (BNG) to enable dynamic service chaining for subscribers. The method includes receiving a first sign of life packet from a subscriber device associated with a subscriber, transmitting, to an authentication, authorization, and accounting (AAA) server)) 
Pai fails to disclose the communication unit to transmit a packet indicating a resource.  
Tavanier discloses a packet indicating a resource.  (Col 6 lines 36-59;  the amount of conditionally allocated network resources may be equal to the number of network resources specified in the indirect part of the service request, possibly subject to availability; Col 12 lines 39-55; The Resource Allocation System (RAS) 115 is configured to handle service requests, such as SFC (Service Function Chain) requests 120 from clients 110, for example application providers. The RAS 115 is responsible for allocating elements of the service requests to physical infrastructure, for example mapping virtual network functions (VNFs) onto virtual machines (VMs) on server hardware, and VNF links to network paths, as well as instructing appropriate control infrastructure to deploy service components on allocated resources.)
It would have been obvious before the effective filing date of the invention for the teachings of Pai to be modified so that the packet specified a number of resources used for resource allocation.  This would have yielded predicable results of efficiently utilizing network resources.

As per claim 7, Pai discloses the communication device according to claim 5.  Pai fails to disclose wherein the resource indicated by the packet indicates at least one of a use of a resource used to cause the application function to act and an amount of the resource used, at least one of one or a plurality of logical nodes to which the AFC managed by the control unit is applied is set as the use of the resource, and the amount of the resource includes at least one of a size of the application message and an execution time of the application function. 
Tavanier discloses wherein the resource indicated by the packet indicates at least one of a use of a resource used to cause the application function to act and an amount of the resource used, at least one of one or a plurality of logical nodes to which the AFC managed by the control unit is applied is set as the use of the resource (Col 6 lines 36-59;  the amount of conditionally allocated network resources may be equal to the number of network resources specified in the indirect part of the service request, possibly subject to availability; Col 12 lines 39-55; The Resource Allocation System (RAS) 115 is configured to handle service requests, such as SFC (Service Function Chain) requests 120 from clients 110, for example application providers. The RAS 115 is responsible for allocating elements of the service requests to physical infrastructure, for example mapping virtual network functions (VNFs) onto virtual machines (VMs) on server hardware, and VNF links to network paths, as well as instructing appropriate control infrastructure to deploy service components on allocated resources.)
 and the amount of the resource includes at least one of a size of the application message and an execution time of the application function. (Col 15 lines 36-52; The indirect part 122, in contrast, specifies one or more conditional resource allocations which cannot be carried out directly. These conditional allocations are only carried out when an allocation condition is fulfilled. Suitable conditions can be a time limit having expired, a threshold value being exceeded, etc.)

As per claim 11, please see the discussion under claim 5 as similar logic applies.
Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454